Citation Nr: 1634963	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to educational assistance under the Post-9/11 GI Bill program (Chapter 33) greater than the 60 percent level.

2.  Whether the determination that the appellant has twelve months of entitlement to educational assistance under the Post-9/11 GI Bill program (Chapter 33) is correct.  

3.  Whether the appellant is eligible to receive more than forty-eight months of educational assistance under the Post-9/11-GI Bill program (Chapter 33) and the Montgomery GI Bill (MGIB) program (Chapter 30).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The appellant served on a period of active duty for training (ACTDUTRA) from July 1988 to December 1988.  He served on active duty from November 1990 to March 1991 and from May 2010 to April 2011.  He also served on additional periods of service with the Marine Corps Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision letter by a Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claim resides with the Louisville VARO.  

The Veteran testified at a video conference hearing before the Board in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims on appeal can be reached.  

As an initial matter, the Board notes that the claims file associated with the issues on appeal is a temporary file.  The appellant submitted a notice of disagreement as to a VA Certificate of Eligibility letter dated in January 2014.  A review of the temporary claims file reflects that the January 2014 Certificate of Eligibility is not of record.  This document should be associated with the claims file.  

At the August 2014 Board hearing, the appellant testified that he served on various periods of service with the Army National Guard which were not considered in his award of Post-9/11 education benefits.  

In a statement dated in January 2014, the appellant indicated that he had a three week period of service in the Army National Guard in January 2003, a period of training from March 2004 to August 2004, a four week period of service in 2007 when he attended sniper school, a two month period of training in 2007 when he transferred from the Army National Guard to the Marine Corps Reserves, a period of service in Australia when he served in support of Operation Talisman Sabre in August 2007, one month of service in the Republic of Georgia in support of NATO operations, a period of three months of school in 2009, a period of service in Afghanistan from May 2010 to April 2011, a period of service in Fort Drum, NY in 2012, and a period of service in Quantico, VA in 2013.  

The Veteran contends that these periods of service were in support of Operation Iraqi Freedom and Operation Enduring Freedom and should be creditable toward his Post-9/11 GI Bill education benefits.  

A review of the Statement of the Case (SOC) indicates that the RO included the appellant's service from September 22, 2009, to December 2009, and May 1, 2010, to April 30, 2011, and noted that the appellant had 439 days of creditable active duty service.  The SOC states that the appellant had a period of active duty for training from March 19, 2004, to August 28, 2004, but that service was not qualifying for the Post-9/11 GI Bill.  The SOC further indicates that an individual eligible for two or more VA education programs may not exceed a combined total of forty-eight months and notes that the appellant used thirty-six months and zero days of entitlement under the Montgomery GI Bill-Selected Reserve program for training at the University of Kentucky and that this time was deducted from the combined entitlement allotment of forty-eight months which left a balance of twelve months and zero days of entitlement for the appellant to use under the Post-9/11 GI Bill.  

No records associated with the appellant's use of educational assistance under the Montgomery GI Bill were associated with the claims file.  It is unclear how the RO determined that the appellant had used thirty-six months of benefits under the Montgomery GI Bill.  The RO should include an accounting of the appellant's Montgomery GI Bill benefits.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the January 2014 Certificate of Eligibility awarding the appellant educational benefits under the Post-9/11 Bill program.

2.  Obtain and associate with the claims file any service department records from the Army National Guard and Marine Corp Reserves which are not of record.  Then provide an explanation as to why any periods of service in either the Army National Guard or Marine Corp Reserves are not creditable service toward the appellant's use of Post-9/11 GI Bill education benefits.

3.  Provide an accounting of the appellant's use of education benefits under the Montgomery GI Bill program.  Include the specific dates and place(s) when and where the benefits were used by the appellant.   

4.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




